Citation Nr: 9924789	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  93-14 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico



THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for 
Meniere's disease.  

2.  Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for 
tinnitus.  

3.  Entitlement to an increased evaluation for sinusitis, 
currently rated 30 percent disabling.  

4.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel



INTRODUCTION

The veteran served on active duty from December 1954 to 
November 1956.  

This appeal arises from a June 1991 rating decision of the 
Department of Veterans Affairs (VA), San Juan, Puerto Rico, 
Regional Office (RO).  In that decision, the RO denied the 
veteran's request to reopen his claim of entitlement to 
service connection for Meniere's disease and denied his claim 
of entitlement to an increased evaluation for service-
connected chronic frontal sinusitis.  The record shows that 
the veteran has been in receipt of a 30 percent rating for 
his sinusitis under Code 6513 since 1959 and that rating is 
now protected.  Currently, the veteran's disability is 
classified as chronic severe sinusitis with the same 30 
percent rating in effect.

This case was before the Board in March 1995 on the foregoing 
issues when it was remanded for additional development.  
While the case was in remand status, the additional issues of 
whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for 
tinnitus and entitlement to a total rating based on 
individual unemployability due to service-connected 
disability were also developed for appellate review at this 
time.  


FINDINGS OF FACT

1.  The veteran's claim for service connection for Meniere's 
disease was denied by a Board decision in March 1991.  

2.  Evidence received since the Board decision in March 1991 
does not bear directly or substantially upon the issue of 
service connection for Meniere's disease, is essentially 
duplicative or cumulative, and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  

3.  The veteran's claim for service connection for tinnitus 
was denied by final rating action in December 1988.  

4.  Evidence received since the final unappealed December 
1988 rating decision does not bear directly or substantially 
upon the issue of service connection for tinnitus, is 
essentially duplicative or cumulative, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

5.  The appellant's sinusitis has not required any radical 
surgery nor is it productive of near constant sinusitis after 
repeated surgeries.

6.  The veteran, who reports last working in 1988, has a high 
school education and his sinusitis is his only service-
connected disability.  

7.  The veteran's service-connected disability is not of such 
severity as to preclude his participation in all types of 
substantially gainful employment for which he is qualified.  


CONCLUSIONS OF LAW

1.  Evidence received since the March 1991 Board decision, 
wherein the Board denied entitlement to service connection 
for Meniere's disease, is not new and material; the decision 
is final and the appellant's claim for that benefit has not 
been reopened.  38 U.S.C.A. §§ 5108, 7104 (West 1991 and 
Supp. 1999); 38 C.F.R. § 3.156(a) (1998).  

2.  Evidence received since the December 1988 rating 
decision, wherein the RO denied entitlement to service 
connection for tinnitus, is not new and material; the 
decision is final and the appellant's claim for that benefit 
has not been reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991 
and Supp. 1999); 38 C.F.R. § 3.156(a) (1998).  

3.  An evaluation in excess of 30 percent for sinusitis is 
not warranted.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4, Diagnostic Codes 6510-6514, prior to and as of 
October 7, 1996 (1998).

4.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence
Meniere's Disease and Tinnitus

Factual Background.  A rating action in December 1988 denied 
service connection for Meniere's disease and tinnitus on the 
basis that service medical records were negative as to the 
presence of either disability and because there was no 
showing that Meniere's disease or tinnitus was of service 
origin or the result of service-connected disability.  The 
veteran was advised of these determinations, but his 
subsequent appeal was limited to the issue of service 
connection for Meniere's disease.  In a March 1991 decision, 
the Board denied service connection for Meniere's disease on 
the bases that it had not been present in service, was first 
shown in 1971 and was unrelated to the veteran's service-
connected rhinosinusitis.  

Since the aforementioned determinations, the veteran has 
submitted post-service medical records and medical statements 
showing the presence of tinnitus as well as  treatment for 
Meniere's disease long after service discharge.  The 
veteran's treating physician has furnished periodic 
statements over the years showing treatment for Meniere's 
disease and the presence of tinnitus, but he has not opined 
that these conditions are related to service or service-
connected disability.  The veteran testified at a hearing in 
February 1992 as to his belief that there is an etiological 
relationship between the claimed disabilities and his 
service-connected respiratory condition.  However, he has 
presented no competent medical evidence to relate Meniere's 
disease or tinnitus to service or to service-connected 
disability nor is such material contained in the record.

Criteria.  Once a claim has been disallowed by the Board or 
by final RO rating action, the claim may not thereafter be 
reopened and allowed unless new and material evidence is 
presented or secured with respect to the disallowed claim.  
38 U.S.C.A. §§ 7104, 7105 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.156(a)  (1998).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

To establish service connection for a disability, the 
evidence must show that the disability exists and that it was 
incurred in service or, if preexisting service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may also be established if a disability is shown 
to be proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 
439 (1995).  

Analysis.  In order to reopen the claims, new and material 
evidence, as defined above, must be submitted.  Here, the 
additional medical evidence added to the record merely shows 
that the veteran still has the conditions previously claimed 
and denied.  These records concern treatment long after 
service discharge and shed no additional light on the matter 
under consideration, i.e., whether the claimed conditions 
were incurred in or aggravated by service or are due to 
service-connected disability.  There has been no competent 
medical evidence presented tending to relate the claimed 
disabilities either to service or to service-connected 
disability.  While the Board has considered the veteran's 
contentions and his hearing testimony that the claimed 
conditions are due to service-connected disability, his 
argument has previously been considered and rejected.  
Further, as a layman, the veteran's opinion as to medical 
causality does not represent competent medical evidence to 
support his claims for service connection.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  As new and material 
evidence has not been submitted, the claims for service 
connection for Meniere's disease and tinnitus are not 
reopened.  

Increased Rating Sinusitis

Factual Background.  The veteran was treated for rhinitis in 
service.  On VA hospitalization 1956, vasomotor rhinitis was 
diagnosed.  In March 1957, the veteran had surgery for 
deviated nasal septum.  (A condition for which service 
connection is not in effect).  A rating action in November 
1957 granted service connection for vasomotor rhinitis and 
assigned a noncompensable rating.  In 1959, the veteran's 
rating for his demonstrated rhinitis/sinusitis was increased 
to 30 percent under Code 6513 for sinusitis.  In 1971, the 
veteran had surgery for a nonservice-connected ear condition.  
The veteran's 30 percent rating under Code 6513 has been in 
effect for more than 20 years and is protected.  In the 
previously noted Board decision of March 1991, a rating in 
excess of 30 percent for the veteran's rhinosinusitis was 
denied.  Shortly after this Board decision was issued, the 
veteran again sought an increased rating for his service-
connected disability.  

In support of his current claim for increase, the veteran 
furnished statements from his treating physician in June 1991 
and February 1992 showing that he was being treated at those 
times for rhinitis/sinusitis, but his current symptomatology 
was not identified.  The physician reported that he had been 
treating the veteran since 1971.  

In March 1995, the case was remanded by the Board to obtain 
additional information from the veteran's treating physician 
and for scheduling of a current VA examination.  

The veteran's treating physician furnished a statement in May 
1995 indicating that the veteran had frontal and facial pain, 
purulent nasal drainage and nasal obstruction.  He noted no 
improvement with treatment and medication.  

On VA examination in June 1996, the veteran complained of 
recurrent sneezing, itchy nose, frontal headaches, nasal 
obstruction and post nasal discharge.  A history of nasal 
septum surgery and right retroauricular surgery for vertigo 
was noted by the examiner.  On examination, the nasal 
turbinates were reported as congested.  The diagnosis was 
allergic rhinosinusitis.  On x-ray study, the paranasal 
sinuses were said to be well aerated with intact bony walls 
and no pathology noted.  Impression was normal x-ray study.  

The veteran's treating physician furnished an additional 
statement in January 1997, wherein he noted treating the 
veteran for frontal and facial pain, nasal discharge and 
obstruction, and paroxysmal sneezing.  

In May 1997, the physician reported similar findings, but 
also noted the veteran had headaches.  He further noted that 
he treated the veteran several times a year for acute 
exacerbations.  He felt the veteran's condition was 
deteriorating.  

In March 1999, the physician reported that the veteran's 
condition showed no improvement despite constant treatment.  
He again noted the symptomatology he had previously reported.  
He further noted that the veteran had undergone repeated 
sinus endoscopies and had had crusting, secretions, purulent 
material and granulations removed to promote drainage.  He 
again noted no visible improvement in the veteran's 
rhinosinusitis even with treatment.  

Criteria.  Under the applicable criteria, disability 
evaluations are determined by the application of a schedule 
of ratings which is based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities. 38 C.F.R. Part 4.  

Chronic sinusitis is evaluated under Diagnostic Codes 6510-
6514.  Prior to October 7, 1996, chronic sinusitis warranted 
a 10 percent rating when moderate with discharge or crusting 
or scabbing and infrequent headaches.  A 30 percent rating 
was warranted when there were severe symptoms with frequently 
incapacitating recurrences, severe and frequent headaches, 
purulent discharge or crusting reflecting purulence.  A 50 
percent rating was warranted for postoperative 
symptomatology, following a radical operation, with chronic 
osteomyelitis requiring repeated curettage, or severe 
symptoms after repeated operations.  38 C.F.R. § 4.79, 
Diagnostic Codes 6510-6514.  

Effective October 7, 1996, the rating criteria for chronic 
sinusitis under Diagnostic Codes 6510-6514 were changed.  
Under the new criteria, a 10 percent rating is warranted when 
there are one or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 30 percent 
rating is warranted when there are three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 50 percent rating is warranted on a 
showing of symptomatology following radical surgery with 
chronic osteomyelitis, or; near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.  

Under the old criteria, a 50 percent evaluation for rhinitis 
under Code 6501 required massive crusting and marked ozena 
with anosmia (absence of the sense of smell).  
Turning to the revised rating criteria for allergic or 
vasomotor rhinitis, an evaluation of 30 percent is the 
maximum authorized under the revised schedular criteria as 
the 50 percent rating was eliminated.  See Code 6522, 
effective October 7, 1996.

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant will apply unless Congress or the Secretary 
provided otherwise. See Marcoux v. Brown, 9 Vet. App. 289 
(1996); see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards. 38 C.F.R. § 
3.321(b)(1).  

Analysis.  The preliminary question before the Board is 
whether the veteran has submitted a well-grounded claim 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991), and 
if so, whether VA has properly assisted him in the 
development of his claim.  Here, the veteran avers an 
increase in disability, which renders his claim well 
grounded.  The Board is also of the opinion that VA has met 
its duty to assist the veteran with his claim.  

The veteran's condition has been rated as 30 percent 
disabling for many years and is protected.  While the 
treating physician's statements document the severity of the 
veteran's condition, his reported findings do not show that 
the veteran's condition has increased in severity to the 
point where a 50 percent rating is warranted.  While the 
veteran's condition may not have improved over the years, it 
is also not shown to have increased in severity to the extent 
that a higher rating is warranted.  While the veteran's 
documented symptoms approach or meet the criteria for a 30 
percent rating under the old and new criteria for sinusitis, 
it is clear that they do not approach or meet the criteria 
for a 50 percent rating under either the old or new criteria.  
It has neither been contended nor shown by competent medical 
evidence that the veteran's condition necessitated any 
radical surgery with resulting osteomyelitis, or that he has 
had repeated surgeries necessary for a higher rating of 50 
percent under either the old or new rating criteria.  While 
the veteran has had surgeries in the past, they were not for 
his service-connected disability.  

The Board also notes that the medical evidence of record 
clearly shows that the veteran did not meet the old criteria 
for a 50 percent rating for rhinitis under Code 6501.  Also, 
under the new criteria (Code 6522) there is no 50 percent 
rating for application in the present case.  Thus, there is 
no basis for an increased rating under this alternate code.  
Further, the Board notes that there is no showing of any need 
for frequent hospitalization or any other unusual 
circumstances in this case that would warrant an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) for the 
veteran's sinusitis.

After careful review of the record the Board is of the 
opinion that the veteran is adequately compensated for his 
demonstrated level of disability by his protected rating of 
30 percent.  

Total Rating Based on
Individual Unemployability

Factual Background.  The veteran's only service-connected 
disability is his rhinitis/sinusitis, which is discussed 
above.  The veteran claims that he is unable to work due to 
his sinusitis and the ear problems it has caused including 
Meniere's disease and tinnitus.  On his application form 
received in October 1998, the veteran indicated he had a high 
school education.  While he failed to furnish the requested 
work history, he did report that he last worked in 1987 and 
did not stop work due to disability.  He also reported that 
he had not sought any employment since 1987.  

Criteria. Total disability ratings for compensation may be 
assigned, where the schedular rating is less than total, when 
the disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service- connected disabilities:  Provided, 
that if there is only one such disability, this disability 
shall be ratable as 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  

The provisions of 38 C.F.R. § 4.16(b) provide that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled.  38 C.F.R. § 
4.16(b).  

Pursuant to 38 C.F.R. § 3.340(a), total disability will be 
considered to exist when there is present any impairment of 
mind or body which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  If the total rating is based on a disability or 
combination of disabilities of less than 100 percent, it must 
be determined that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341(a).  

Under VA regulations governing determinations of 
unemployability for VA compensation purposes, age is not a 
factor, but consideration should be given to all other 
factors having a bearing on this matter, such as the 
veteran's employment history as well as his educational and 
vocational attainment.  

For a veteran to prevail on a total rating claim, the record 
must reflect some factor which takes the claimant's case 
outside the norm. See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1996); 38 C.F.R. § 4.1, 4.15. The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough. A high rating in itself is recognition that 
the impairment makes it difficult to obtain and keep 
employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  See 
Van Hoose, 4 Vet. App. at 363; 38 U.S.C.A. § 4.16(a).  In 
determining whether an appellant is entitled to a total 
disability rating based upon individual unemployability 
neither an appellant's nonservice-connected disabilities nor 
advancing age may be considered.  Hersey v. Derwinski, 2 Vet. 
App. 91 (1996).

VA General Counsel has concluded that the controlling VA 
regulations generally provide that veterans who, in light of 
their individual circumstances, but without regard to age, 
are unable to secure and follow a substantially gainful 
occupation a result of service-connected disability shall be 
rated totally disabled without regard to whether an average 
person would be rendered unemployable by the circumstances.  
Thus, the criteria include a subjective standard.  It was 
also determined that unemployability is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91; see also Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).

Analysis.  Initially, the Board finds this claim to be well 
grounded and that the duty to assist has been fulfilled.  

A review of the medical evidence in this case fails to show 
that the veteran's service-connected sinusitis, which is 
rated as 30 percent disabling, is of such severity as to 
preclude gainful employment.  The disabling effects, which 
have been discussed above, are not of sufficient severity to 
render the veteran unemployable.  The veteran himself 
indicates that many of his problems are the result of his 
Meniere's disease, but this condition is not service 
connected and may not be considered in determining the 
veteran's employability status for total rating purposes.  
Only service-connected disability may be considered in a 
claim for a total rating.  Here, the veteran has only one 
service-connected disability and it is not shown to render 
the veteran unable to perform all types of employment 
compatible with his education level.  Further, the veteran's 
October 1998 application for a total rating shows he has a 
high school education and that he did not leave his last 
employment in 1987 due to disability.  He also reports not 
seeking any employment since 1987.  

The evidentiary record fails to show that the veteran is 
precluded from all types of gainful employment due to his 
single service-connected disability.  Therefore, the Board 
concludes that the criteria for a total disability rating 
based on individual unemployability due to service-connected 
disability have not been met.  Accordingly, this claim must 
also be denied.


ORDER

New and material evidence not having been submitted to reopen 
the appellant's claim of entitlement to service connection 
for Meniere's disease, the appeal is denied.  

New and material evidence not having been submitted to reopen 
the appellant's claim of entitlement to service connection 
for tinnitus, the appeal is denied.  

An increased rating for sinusitis is denied.  

A total rating based on individual unemployability due to 
service-connected disability is denied.  


		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 

